

116 HR 1144 IH: No CODELs During Shutdowns Act
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1144IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mr. Gallagher introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the use of funds during a lapse in appropriations to support congressional delegations,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the No CODELs During Shutdowns Act. 2.Prohibition (a)ProhibitionAn executive agency may not expend any funds for the purpose of supporting official travel undertaken by more than one Member of Congress during any period in which there is a lapse in appropriations for any instrumentality of the Federal Government.
 (b)ExceptionAn executive agency may expend funds for the purpose described under subsection (a) if the President, in consultation with the Speaker of the House of Representatives and the Majority leader of the Senate, waives the prohibition under such subsection for such purpose.
 (c)Executive agency definedThe term executive agency has the meaning given that term in section 133 of title 41, United States Code. 